                                                                                                                                 Rev. November 10, 2015


                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO
                              EVIDENDTIARY FINAL REVOCATION MINUTE SHEET
                                BEFORE THE HONORABLE JUDITH C. HERRERA
CR No: 15-4086 JCH                                                      USA vs.       Fierro
Date:       9/19/19                                                     Defendant:    John Fierro
Time In/Out:              9:53 – 11:53                                  Total Time in Court:                  2 hours
Clerk:                    E. Romero                                     Court Reporter:                       Paul Baca
AUSA:                     Niki Tapia-Brito                              Defendant’s Counsel:                  Joe Romero, Jr
Sentencing in:            Albuquerque                                   Probation Officer:                    David Rhodes
Interpreter:              n/a                                           Interpreter Sworn?                    ☐      Yes              ☐ No
☒    Court advises Defendant of rights, charges & penalties
     Court finds defendant violated by: committing another Federal, State or Local crime; failing to refrain from use of a
☒
     controlled substance
☒    Violation report reviewed                               ☒ Supervision Revoked
☐    Petition Held in Abeyance for
                                                          SENTENCE IMPOSED
                                     6 months – to run consecutively to any time served in reference to San Juan County
IMPRISONMENT (BOP):
                                     Magistrate Court Case # M-147-VM-2019-00040.
SUPERVISED RELEASE:                  12 months                      ☒ Mandatory and Standard Conditions
                                          SPECIAL CONDITIONS OF SUPERVISION
     Participate in/successfully complete outpatient substance abuse
☒    treatment program & grant waiver of confidentiality                    ☒    Submit to substance abuse testing

☒    Submit to search of person/property                                    ☒    Refrain from use/possession of alcohol/intoxicants
☒    Refrain from use and possession of synthetic cannabinoids, etc         ☐    Must not possess, sell, offer for sale, etc. any drug paraphernalia
     Participate in/successfully complete mental health program & grant
☒    waiver of confidentiality                                              ☒    Must take all mental health medications as prescribed
     Participate in community-based program for anger management
☒    and domestic violence prevention                                       ☒    Reside at a Residential Reentry Center for up to 6 months

☐    Community service:                                                     ☒    No contact with victim(s)
     Notify person (organization) deft poses a risk (fiduciary                   Participate in an educational or vocational program approved by the
☐    responsibility)                                                        ☒    Probation Officer
☐    Home Confinement under RF monitoring for                               ☒    Pay child support
☐    Register as sex offender                                               ☒    No contact with female children under 18 years
     Participate in sex offender assessment and if recommended
☒    participate in treatment program and submit to polygraph testing       ☐    No volunteering where children supervised

                                                                  OTHER
☒    Advised of Right to Appeal                                             ☒    Remanded
☐    Dismissed Violations:
                                                             PROCEEDINGS
Mr. Romero addresses Court re: defendant was prepared to admit violations if he would be able to receive credit for the
time he served in State custody; Ms. Tapia-Brito responds; USPO responds to Court’s question re: application of time
served; Mr. Romero rebuttal; Court will proceed to hearing; Ms. Tapia-Brito calls – Deputy Scott Sandefer-sworn-direct;
Mr. Romero – cross examination; Ms. Tapia-Brito – redirect; Mr. Romero – re-cross; Witness excused; Ms. Tapia-Brito
calls Deputy Cody Tipler-sworn-direct; Exhibit 6 played; Exhibits 3 through 5 are admitted; Mr. Romero – cross
examination; Ms. Tapia-Brito – redirect; Exhibit 8 admitted; Witness excused; Ms. Tapia-Brito calls U.S. Probation
Officer David Rhodes-sworn-direct; Mr. Romero – cross examination; Witness is excused; No further testimony; No
argument from Ms. Tapia-Brito; Mr. Romero addresses Court with argument; Court finds defendant did violate the
conditions of supervised release as outlined; Mr. Romero additional argument re: sentencing; Ms. Tapia-Brito responds;
USPO Rhodes responds; Mr. Romero – rebuttal; Court proceeds to sentencing. Exhibits returned
